Order, Supreme Court, New York County (Donna M. Mills, J.), entered April 21, 2008, which, in an action for personal injuries sustained when plaintiff stepped on an extension cord, denied defendant’s motion for summary judgment, unanimously reversed, on the law, without costs, and the motion granted. The Clerk is directed to enter judgment in favor of defendant dismissing the complaint.
Plaintiff sustained an electric shock when she stepped on an electric cord where it was plugged into a surge protector at office space owned by defendant. This negligence action is based on the premise that defendant’s failure to provide adequate lighting required plaintiff and her coworkers to resort to lamps which they plugged into outlets and surge protectors throughout the office. Plaintiff has failed to raise a triable issue of fact as to the existence of a causal connection between her injury and the inadequacy of the office’s lighting conditions (see Derdiarian v Felix Contr. Corp., 51 NY2d 308, 315 [1980]). Indeed, plaintiff testified that she had stepped backwards when her foot came into contact with the cord. We also note that plaintiffs notice of claim cites “a broken and/or defective electrical wire or power strip that constituted a nuisance or trap” as the cause of her injury. Concur—Tom, J.P, Andrias, Buckley and DeGrasse, JJ.